                                          Case 5:17-cv-00551-LHK Document 457 Filed 03/31/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                       UNITED STATES DISTRICT COURT
                                   9

                                  10                                  NORTHERN DISTRICT OF CALIFORNIA

                                  11                                         SAN JOSE DIVISION

                                  12
Northern District of California
 United States District Court




                                         CHRISTINA GRACE and KEN POTTER,                     Case No. 5:17-CV-00551-LHK
                                  13
                                         Individually and on Behalf of All Others
                                         Similarly Situated,                                 ORDER GRANTING FINAL
                                  14                                                         APPROVAL OF CLASS ACTION
                                                        Plaintiffs,                          SETTLEMENT
                                  15
                                                  v.                                         Re: Dkt. No. 435
                                  16

                                  17     APPLE INC.,

                                  18                    Defendants.

                                  19
                                              Before the Court is Plaintiffs’ motion for final approval of the parties’ class action
                                  20
                                       settlement (“Settlement”). ECF No. 435. On September 10, 2020, the Court preliminarily
                                  21
                                       approved the Settlement, ECF No. 426 (“Preliminary Approval Order”). On February 8, 2021, the
                                  22
                                       Court held a hearing to consider final approval of the Settlement. Having considered all the
                                  23
                                       briefing, the arguments of counsel, the relevant law, and the record in this case, the Court hereby
                                  24
                                       GRANTS the parties’ motion for final approval of the Settlement and makes determinations as
                                  25
                                       follows:
                                  26

                                  27                                                     1
                                       Case No. 17-CV-00551-LHK
                                  28   ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:17-cv-00551-LHK Document 457 Filed 03/31/21 Page 2 of 3




                                   1
                                               1.      Federal Rule of Civil Procedure 23(c)(2)(B) requires that the settling parties
                                   2
                                       provide class members with “the best notice that is practicable under the circumstances, including
                                   3
                                       individual notice to all members who can be identified through reasonable effort. The notice must
                                   4
                                       clearly and concisely state in plain, easily understood language: (i) the nature of the action; (ii) the
                                   5
                                       definition of the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member
                                   6
                                       may enter an appearance through an attorney if the member so desires; (v) that the court will
                                   7
                                       exclude from the class any member who requests exclusion; (vi) the time and manner for
                                   8
                                       requesting exclusion; and (vii) the binding effect of a class judgment on members under Rule
                                   9
                                       23(c)(3).” The Court finds that the Notice Plan, which was direct notice sent to 99.8% of the
                                  10
                                       Settlement Class via email and U.S. Mail, has been implemented in compliance with this Court’s
                                  11
                                       Order (ECF No. 426) and complies with Rule 23(c)(2)(B).
                                  12
Northern District of California




                                               2.      On September 19, 2018, this Court issued a class certification order certifying a
 United States District Court




                                  13
                                       class pursuant to Federal Rule of Civil Procedure 23(b)(3) defined as “[a]ll owners of non-
                                  14
                                       jailbroken Apple iPhone 4 or Apple iPhone 4S devices in California who on April 16, 2014, had
                                  15
                                       iOS 6 or earlier operating systems on their iPhone 4 or iPhone 4S devices.” ECF No. 269. On
                                  16
                                       September 10, 2020, this Court issued an Order preliminarily approving the Settlement and
                                  17
                                       finding that the proposed Settlement Class was consistent with the previously-certified class, and
                                  18
                                       therefore met the requirements of Rule 23. ECF No. 426. The Court finds that the Settlement Class
                                  19
                                       meets the Rule 23 requirements and certifies the Settlement Class.
                                  20
                                               3.      The Court further finds that the terms of the Settlement are fair, reasonable and
                                  21
                                       adequate to the Class and to each Class Member. Class Members who did not timely submit opt
                                  22
                                       out forms will be bound by the Settlement.
                                  23
                                               4.      The Court finds that the distribution plan is fair, adequate, and reasonable. Here,
                                  24
                                       the amount of payments to each participating Settlement Class Member will be calculated based
                                  25
                                       on each Settlement Class Member’s proportional share of the Net Settlement Fund, i.e., the Net
                                  26

                                  27                                                       2
                                       Case No. 17-CV-00551-LHK
                                  28   ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                          Case 5:17-cv-00551-LHK Document 457 Filed 03/31/21 Page 3 of 3




                                   1
                                       Settlement Fund balance divided by the total number of eligible devices. The vast majority of
                                   2
                                       Settlement Class Members will receive payment automatically without the need to file a claim
                                   3
                                       form.
                                   4
                                               5.     The Court finds that the claims administrator’s fees are fair and reasonable.
                                   5
                                               6.     The Settlement is ordered finally approved. All terms and provisions of the
                                   6
                                       Settlement should be and hereby are ordered to be consummated.
                                   7
                                               7.     Without affecting the finality of this order in any way, the Court retains jurisdiction
                                   8
                                       of all matters relating to the interpretation, administration, implementation, effectuation and
                                   9
                                       enforcement of this order and the Settlement.
                                  10
                                       IT IS SO ORDERED.
                                  11

                                  12
Northern District of California




                                       Date: March 31, 2021
 United States District Court




                                  13
                                                                                        ______________________________________
                                  14                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                                     3
                                       Case No. 17-CV-00551-LHK
                                  28   ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
